   Case: 1:20-cv-03775 Document #: 57 Filed: 10/09/20 Page 1 of 1 PageID #:3847




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

THE FINAL CO. LLC,
                                                   Case No. 20-cv-03775
                       Plaintiff,
                                                   Judge Virginia M. Kendall
       v.
                                                   Magistrate Judge M. David Weisman
HOT TV SHOW STORE, et al.,

                       Defendants.


                     NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff The Final Co.

LLC (“Final” or “Plaintiff”) hereby dismisses this action with prejudice as to the following

Defendants:

              Defendant Name                                          Line No.
                   xttting                                               40
                ljdgfvbshdrr                                             70
               Ygsdtefcdd56                                              87

Dated this 9th day of October 2020.         Respectfully submitted,

                                            /s/ Allyson M. Martin
                                            Amy C. Ziegler
                                            Justin R. Gaudio
                                            Allyson M. Martin
                                            Jake M. Christensen
                                            Greer, Burns & Crain, Ltd.
                                            300 South Wacker Drive, Suite 2500
                                            Chicago, Illinois 60606
                                            312.360.0080 / 312.360.9315 (facsimile)
                                            aziegler@gbc.law
                                            jgaudio@gbc.law
                                            amartin@gbc.law
                                            jchristensen@gbc.law

                                            Counsel for Plaintiff The Final Co. LLC
